          Case 1:19-cv-12436-GAO Document 10 Filed 01/27/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



  NEIL LANTEIGNE,                                         Case No.: 1:19-cv-12436

                  Plaintiff

          v.

  PROTEON THERAPEUTICS, INC.,
  PAUL J. HASTINGS, TIMOTHY P.
  NOYES, HUBERT BIRNER, GAREN
  BOHLIN, JOHN G. FREUND, ARTARA
  THERAPEUTICS, INC., and REM 1
  ACQUISITION, INC.,

                  Defendants.


                                    NOTICE OF DISMISSAL

       Notice is hereby given pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure

that Plaintiff Neil Lanteigne (“Plaintiff”), voluntarily dismisses his claims in the captioned action

(the “Action”). Because this notice of dismissal is being filed with the Court before service by

defendants of either an answer or a motion for summary judgment, Plaintiff’s dismissal of the

Action is effective upon the filing of this notice.

 Dated: January 27, 2020                                    LEVI & KORSINSKY, LLP


                                                            By: s/ Shannon L. Hopkins
                                                            Shannon L. Hopkins (BBO No. 657485)
                                                            1111 Summer Street, Suite 403
                                                            Stamford, CT 06905
                                                            Tel.: (203) 992-4523
                                                            Fax: (212) 363-7171
                                                            Email: shopkins@zlk.com


                                                            Attorneys for Plaintiff




                                                      1
         Case 1:19-cv-12436-GAO Document 10 Filed 01/27/20 Page 2 of 2




                                CERTIFICATE OF SERVICE


       I, Shannon L. Hopkins, hereby certify that this document was filed through the CM/ECF

system and will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) on this 27th day of January, 2020.

                                                     /s/Shannon L. Hopkins
                                                     Shannon L. Hopkins




                                                 2
